Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 at line 3 recites “filling-material level of in a filling-material container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein executing said pre-stressing phase comprises, during plural time intervals, using a gas drawn from said gas compartment to pre-stress said container”. It is unclear what part the plural time intervals play in this process. Is the pathway between the gas compartment and the container opened and closed several times? The specification mentions plural intervals on Page 13 lines 22-23,  Page 14 lines 25 and 26, and Page 15 line 27, but is similarly vague.
Claim 17 recites the limitation “wherein executing said pre-stressing phase further comprises, during each of a plurality of intervals, causing said gas to be conveyed away into a ring channel that is at atmospheric pressure”. It is unclear what part the plural time intervals play in this process. Is the pathway between the gas compartment and the container opened and closed several times? The specification mentions plural intervals on Page 13 lines 22-23,  Page 14 lines 25 and 26, and Page 15 line 27, but is similarly vague.
Claim 22 recites the limitation “causing sustained conveyance of gas displaced from said container into a ring channel thereby  causing a constant gas flow from the gas compartment in the direction of the container being filled”. It is unclear how the release of gas from the container into the ring channel causes a flow of gas from the compartment into the container. It appears that the  singular tube for gas entry to and exit from the container would preclude the movement of gas from the container and towards the container simultaneously.
Claim 30 recites the limitation “wherein executing said pre-stressing phase comprises, during plural time intervals, using a gas drawn from said gas compartment to pre-stress said container”. It is unclear what part the plural time intervals play in this process. Is the pathway between the gas compartment and the container opened and closed several times? The specification mentions plural intervals on Page 13 lines 22-23,  Page 14 lines 25 and 26, and Page 15 line 27, but is similarly vague.
Allowable Subject Matter
Claims 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation of a closure plane of a liquid valve of a filling element is at a height that is above a filling-material level in a filling-material container, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 3,877,358 (Karr) discloses a container filling apparatus in which a container filling cup (51) is located above a level of a filing material (material in container 27 in Figure 1), but doesn’t disclose a liquid valve.
US Patent 9,133,004 (Clusserath) discloses a container filling apparatus which performs several pre-stressing operations prior to filling a container (inert gas rinses 16.3 above atmospheric pressure in Figure 2), but doesn’t disclose a container filling valve located above a material level.
US Patent 6,463,964 discloses a container filling apparatus in which a gas is vented from a container into a ring channel (19 in Figure 2), but doesn’t disclose a container filling valve located above a material level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753